Citation Nr: 0805499	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  03-21 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C, 
status-post hepatitis A infection, from September 18, 1977 to 
August 15, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 Decision Review Officer 
(DRO) decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

In the January 2003 DRO decision, the DRO granted an 
effective date of September 18, 1977 for the award of service 
connection for hepatitis C, status-post hepatitis A 
infection.  Although an earlier effective date was granted, a 
non-compensable rating was assigned from September 18, 1977 
to August 15, 2000, followed by a 40 percent disability 
rating for this condition, effective from August 16, 2000.

The veteran subsequently filed a timely appeal of this 
decision seeking a "compensable evaluation" for his 
service-connected hepatitis C, status post-hepatitis A 
infection, from September 18, 1977.

In February 2004, the RO issued a rating decision which 
granted an increased disability rating of 60 percent for the 
veteran's service-connected hepatitis C, status post-
hepatitis A infection, effective from April 3, 2003.  
However, the veteran's non-compensable disability rating from 
September 18, 1977 to August 15, 2000 was continued.  

In February 2005, the veteran's case was remanded by the 
Board for additional development.




FINDING OF FACT

From September 18, 1977 to August 15, 2000, the veteran's 
hepatitis C, status post-hepatitis A infection, was not 
characterized by demonstrable liver damage with mild 
gastrointestinal disturbance.


CONCLUSION OF LAW

The criteria for compensable rating, from September 18, 1977 
to August 15, 2000, for hepatitis C, status post-hepatitis A 
infection, are not met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114 Diagnostic Code (DC) 7345 
(1978), Diagnostic Code 7354 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In this case, the RO's November 2001 VCAA notification letter 
pertained to the issue of service connection.  The matter of 
the increased rating claim, from September 18, 1977 to August 
15, 2000, is a "downstream" issue, i.e., an issue relating to 
the claim, but arising after the beginning of the claims 
process. The veteran was provided notice in accordance with 
38 U.S.C.A. § 5104.  The pertinent records have been 
obtained, and all necessary medical examinations were 
conducted.  There is no dispute as to whether the record is 
complete in this case.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
 
If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Evidence and Background

The veteran filed a claim seeking service connection for 
hepatitis in August 1978.  In November of that year, the RO 
denied the veteran's claim.  The veteran did not appeal the 
decision, and it became final.  

In August 2000, the veteran filed a claim to reopen his 
previously denied claim.  In November 2002, the RO granted 
service connection for hepatitis C and assigned thereto an 
initial disability rating of 40 percent rating, effective 
August 16, 2000.  Following a January 2003 Decision Review 
Officer (DRO) review, the DRO assigned an earlier effective 
date of September 18, 1977 (the day following last period of 
active duty) for the grant of service connection.  However, 
the DRO assigned a non-compensable disability rating for the 
period from September 18, 1977 to August 15, 2000 based on 
the absence of any clinical residuals or disabling effects 
from the veteran's service-connected hepatitis.

The veteran has limited the appeal to the issue of 
entitlement to an initial compensable rating for hepatitis C, 
status post-hepatitis A infection, from September 18, 1977 to 
August 15, 2000.  Specifically, the veteran's August 2003 
formal appeal stated, "Appeal is for a compensable 
evaluation for hepatitis since 9-18-77."

In a February 2004 rating decision, the RO increased the 
veteran's rating to 60 percent, effective April 3, 2003 (date 
of receipt of medical records demonstrating an increased 
severity of hepatitis symptoms).  However, the decision did 
not raise the veteran's disability rating to a compensable 
level from September 18, 1977 to August 15, 2000.

Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In this case, although service connection was 
previously established, the RO went back and assigned an 
earlier effective date of service connection and in essence 
assigned an initial rating.  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  Thus, the 
Board must consider staged ratings, however, one uniform 
rating is appropriate.  

In this case, the diagnostic code covering hepatitis during 
the period in question was Diagnostic Code 7345.  Unchanged 
until July 2, 2001, in order to receive a rating of 10 
percent under Diagnostic Code 7345, the veteran's hepatitis C 
must have been characterized by demonstrable liver damage 
with mild gastrointestinal disturbance.  Since the amendment 
to the hepatitis rating was not received until after the time 
period at issue in this appeal, that change in regulation is 
not for application.  Amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3- 2000 (Apr. 10, 2000).

Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic 
Codes 7311, 7312, 7343, 7344, and 7345 were revised.  
Diagnostic Code 7313 was removed and Diagnostic Codes 7351 
and 7354 were added.  Prior to the July 2, 2001, regulatory 
change, Diagnostic Code 7345 was the appropriate rating Code 
for infectious hepatitis.  Following the regulation change, 
Diagnostic Code 7345 was amended and is used to rate chronic 
liver disease without cirrhosis, to specifically exclude 
hepatitis C.  Diagnostic Code 7354 now contains criteria for 
evaluating hepatitis C.  However, as noted, only the older 
version is for application in this case.  

A review of the service medical records shows that in June 
1975, the veteran had anorexia, malaise, and yellowing of the 
eyes.  The veteran reported that his appetite had decreased, 
his urine had darkened, his activity level was reduced and he 
was sleeping more.  Although diagnosed with viral hepatitis, 
a subsequent August 21, 1975 medical report stated that the 
veteran was asymptomatic.  A complete resolution of the 
veteran's abnormal liver function tests was also noted.  The 
veteran was returned to full duty at that time.  Therefore, 
the prior symptoms had resolved.  

Following service, the record is silent as to any complaints, 
diagnosis, or treatment of hepatitis A, B, or C.  The medical 
evidence of record does not show that the veteran's hepatitis 
was characterized by demonstrable liver damage with mild 
gastrointestinal disturbance.  Thus, during the time period 
in question for the purpose of rating the veteran in 
conjunction with this appeal, there are no pertinent medical 
findings.  

A review of the medical records dated after the time period 
in question shows that, in a medical report from May 2001, 
the veteran stated that, following his separation from active 
duty, he had episodes of jaundice, but he was unsure when or 
how many times this had happened.  No specific dates or 
symptoms other than having jaundice in general were 
indicated.  Thereafter, in May 2002, it was revealed that the 
veteran had hepatitis C.  In July 2002, a VA examiner noted 
that the veteran had been infected with hepatitis C since 
1975.  

Because the record lacks objective evidence from September 
18, 1977 through August 15, 2000, the Board is unable to 
assign a compensable rating.  The veteran is competent to 
report certain symptoms.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the record does not contain any 
contemporaneous reports of symptoms from the period in 
question.  Further, the veteran is not competent to report 
that he had demonstrable liver damage as that is not a simple 
medical assessment.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  There is no competent medical 
evidence of hepatitis C characterized by demonstrable liver 
damage with mild gastrointestinal disturbance for the time 
period in question.  The veteran did not describe any 
gastrointestinal symptoms.  Further, as the July 2002 VA 
report noted that liver functions were normal, this tends to 
show that it is unlikely that demonstrative liver damage 
occurred over that period.  There is simply no competent 
supporting evidence for the period in time.  Due to the lack 
of competent medical evidence, the Board is unable to grant a 
higher disability rating over that period under DC 7345.

As neither the Board nor the veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions, the veteran's claim for a higher rating from 
September 18, 1977 through August 16, 2000 must be denied.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  


ORDER

Entitlement to an initial compensable rating for hepatitis C, 
status post-hepatitis A infection, for the period between 
September 18, 1977 and August 16, 2000, is denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


